Exhibit 10.28 SECOND AMENDMENT TO CREDIT AGREEMENT SECOND AMENDMENT TO CREDIT AGREEMENT (the “ Second Amendment ”) dated as of March 4, 2009 by and among GERBER SCIENTIFIC, INC., GERBER SCIENTIFIC INTERNATIONAL INC., as Borrowers, GERBER COBURN OPTICAL INTERNATIONAL, INC., GERBER SCIENTIFIC UK, LTD., SPANDEX LTD., GERBER SCIENTIFIC INTERNATIONAL LTD., VIRTEK VISION INTERNATIONAL INC., VIRTEK LASER SYSTEMS NORTH AMERICA, INC. and VIRTEK EUROPEAN HOLDINGS INC. (the “ Guarantors ”), the several banks and other financial institutions and lenders from time to time party hereto (the “ Lenders ”), and RBS CITIZENS, N.A., in its capacity as administrative agent for the Lenders (the “ Agent ”). Recitals The Borrowers, the Guarantors, the Lenders and the Agent are each party to that certain Credit Agreement dated as of January 31, 2008 as amended by that certain First Amendment to Credit Agreement dated November 21, 2008 (the “ Credit Agreement ”) pursuant to which the Lenders have established a revolving credit facility for the benefit of the Borrowers. The Borrowers and the Majority Lenders have agreed to certain changes to the terms of the Credit Agreement. NOW, THEREFORE, for and in consideration of the mutual premises, covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section
